Filed 9/30/20 P. v. Arias CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT


THE PEOPLE,                                                            B302274

         Plaintiff and Respondent,                                     (Los Angeles County
                                                                       Super. Ct. No. MA069602)
    v.
PAMELA AMABEL ARIAS,

         Defendant and Appellant.


     APPEAL from a judgment of the Superior Court of Los
Angeles County, Shannon Knight, Judge. Affirmed.

     Gordon B. Scott, under appointment by the Court of
Appeal, for Defendant and Appellant.

         No appearance for Plaintiff and Respondent.

                                    ——————————
       We review this appeal pursuant to People v. Wende (1979)
25 Cal.3d 436.
       On October 12, 2016, Arias pled no contest to first degree
burglary. On November 2, 2016, the trial court suspended
imposition of sentence and placed Arias on formal probation for
five years. The court ordered her to perform 60 days of
community labor at the rate of two days per week and to make
restitution to the victim. On September 26, 2018, upon Arias’s
admission that she had violated probation, the court revoked and
reinstated probation, directing her to participate in a 12-month
drug treatment program with Project 180.
       On October 2, 2019, the probation office advised the court
that Arias had not complied with the conditions of probation: she
had failed to provide proof of completion of Project 180; she had
failed to provide proof of completion of 60 days of community
service; she had not made any restitution payments. The court
revoked her probation and set the case for a hearing.
       On October 19, 2019, Arias admitted she had violated
probation. The court terminated probation and sentenced her to
two years in state prison, the low term for first degree burglary.
The court imposed a $300 restitution fine; a $300 probation
revocation fine; a $40 court operations assessment; a
$30 conviction assessment; and a $300 parole fine, which the
court stayed pending successful completion of parole. The court
awarded 193 days of actual and conduct credit. Arias filed a
timely notice of appeal.




                                2
       We appointed counsel to represent Arias on appeal. After
examining the record, counsel filed an opening brief raising no
issues and asking this court to review the record independently
as required by People v. Wende. Counsel also declared under
penalty of perjury that he had advised his client in writing of the
nature of the brief and of her right to file a supplemental brief on
her own behalf.
       On June 29, 2020, we advised Arias she had 30 days within
which to personally submit any contentions or issues she wished
us to consider. On August 7, 2020, the letter was returned to the
court as undeliverable. On August 14, 2020, we sent appellant
another letter dated August 14, 2020, advising her she had 30
days from August 14, 2020 to file a supplemental brief. We have
received no supplemental brief from appellant.
       We have examined the entire record and are satisfied that
Arias’s counsel has fully complied with his responsibilities and
that no arguable issues exist. (People v. Wende, supra, 25 Cal.3d
at p. 441.)




                                 3
                       DISPOSITION
     The judgment is affirmed.

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                     STRATTON, J.

We concur:




             GRIMES, Acting, P. J.




             WILEY, J.




                                4